 

MADCELTAS UAFEMAN

Vv.

DRESTTON, BY

Case 1:16-cv-01617-LJO-SAB Document 54 Filed 12/02/19 Page 1 of 5

TINTTET) STATES DTSTRTCT COTIRT FOR

TER CASTEQN NTSTOTOT AF CL ATRORNTA

Case Na. 1 WG-cw 91617 LTO SAB) PC

 

Plaintifé . Plaintiff Pro See Ahjections To

DEC G2 2019

Macistrates Rerort and Recommendation

CLERK, U.S. DISTRICT
EASTERN DISTR OF CALIFONIA

 

DEPUTY CLERK
Nefendant.

Comes now Marcella~ Hoffman. the Plaintiff nro se ics the above etyled action and would

anhmnit the following objections to the Maictrate’s Renort and Recommendation ( Renort”)

Faayjed Wr the Midisatra © ¢ Tidge StnaAlov 2%. Poone on Acto>er 11 2019 Plaintiffl filed

theese Ahajections nurevant to 22 1S 7 &436(h)(1) le) and would renmest Ce novo review

 

hy the Mistrict Conrt as to each nortion of the Renort specifically objected to herein.

 

 

Rule &
Aoffman's Ahiection to Penort
1

Yioffman ohiect to the Miaictrate JIndae finding that Plaintiff s ammarent aranment

that the Supreme Carrt immlied a Pivens damages remeAv for an Fiahth Amencment

failure to -rotect claim in Farmer 72 unavailing hecanse the Srmreme Court in Zialar

clearly stated that Pivans. Davie. and Cartson... renvesent the onlw instances which

'

the Court has anoroved of an implied damanse remedy under the Constitntion i self

Ziglar, 137 °S Ch at WES(italice added) Therefore. the Srnreme Court has annrored

 

 

nf ont one Biwens damades ren-Aay under the Fighth Amendment emerifically for
failure to nrovide medical care Carlson A4g 1.8. ar WGnl. 18 23 In this case
Plaintif£ s Biahth Amendment claims AA Ffers meaninafully from the Fighth Amendment
claim in Carlson heranse Plaintiff « claim arises ovt of allegations that a

correctional officer offered to nav inmates to harm Plaintiff and laheled Plaintiff

a snitch in front of other inmates not fail re ta provide medical care The -efor

 
Case 1:16-cv-01617-LJO-SAB Document 54 Filed 12/02/19 Page 2 of 5
Plaintiff's Eighth Amendment failure to vrotect claim accordingly arises in a nev

Bivens context "

Piret of all, Ahhat is at odde ensith Farmer, and Pleintiff © failure to norotect claim

should not he dismissed hased on Ahvasi fee Pumohrey v. Coakley. 2018 U.S.dist. LEXTS

—-

 

 

A3209,2018 %T, 1359047 (S D.4.Va March 16,7018) (J. Rerger?. Plaintiff « claim of a
fialurs to protect is nor ‘an imoroner exnansion of the Biven remedv. An@ Plaintiff's
case ovsht to lead to the conclusion thar the substance of nnhast does not simrort
dismissal of Plaintiff's Bivens claim in this instant matter

Fven if this case were considered a Rivens expansion hased on the minor Ai ffarences in
. fact. hetween Carlson, this District Court shol4 find the anoropriate the limited
exnansion necessarv to incornorate .cases of this nature given the claims of Cirect and
evecific failure tonrotect alleaations wder Eighth Amendment - Neither of the
Plaintiff s claims at issue in the Nefendant = motion to dicmiss implicete nolicy or.
policy-making officials and are the tyme of claims that are fresuently litaarte” 1 the
orsson contert These claims of direst and srecific fa lvre to nrotect claime are

fremently litiaated and well-suited to jrdicial consideration, een  ahsent.

condressional action. Therefore, Plaintiff « failure to protect claime mnder Fighth

Amendment do not involve Bivens eynansion, ane even if. they. aia there is no

indjeation that conaressinnal action is necessary to determine whether a Rivens tyne

remesy is available here.

This District Court mct deternine vhether Bivens choutld he avtanded to the ahove new

context First the Court should consider “whether anv alternative, existing orocecs for

orotecting the interest amounts to a convicina reason_ for the jucicial Branch to

refrain from providing a new freestanding remedy in Gamaces” Wiltiea 551 71 & ak 559 127

 

S Ch. 2598,168 ¥,.Fa 24 299. "ITThe existance of alternative remedies usually orecindes a
court from authorizing a Rivens action." Abbasi 197 5 Ct at JASN("PTIF there is an
sirarnative remedial skricture present in a certain case that alone may limit the vover

: 4 le S 69 12?
of the Judiciary to infer a new Pivens cause of action ‘):¥alestor 574 US at

 

 

 
 

Case 1:16-cv-01617-LJO-SAB .. Document 54° Filed 12/02/19 Page 3 of 5

acr at SI5( Solong as the volaintiff had on avenue for some refrese.° a court may
decline to vrovide a new Bivens remedy). The Migistrate Judge and the Defendant
Praston arques that at least three distinct, alrernative remedies are availahle'the ROP
acdiministrative remesy program. the FTCA, and state law causes of actiar as ko the
arminietrati ve remery wrooram, the Migistrate Judae morely concludes that such is an
avenne of relief that atone is anf Piciant to vreclited the exnansion of Bivens to the
failure to protect context (Migistrate Revort cages 7 11) The Migistrate Tudae nor the
Nafendent Preston. however. fails to exolain what measible relief is available to
Plaintiff in the failure to ocrotect contest. This Mishrict Canrt haa order an
evidentiary hearing to hear evidence on Plaintiff s aeministarive remedy claime but was
Genie? a hearina The Migisatre Jufae and Defendant Preston ackonvlefae that the
ae@ministative remedy nrogram Coes not nrovide monerary relief (Ta.) A review of the
recora reveal = that in resronse to Plaintiff's: adminietrative remefav Filinas the
Warden and Administartor informed Plaintiff that hic allegations were renorted to the
arpronriare RAP denartment for an investigation, tot Plaintiff wold not he informed of
the findings or results. Plaintiff submits this is not a meaningf alternative to a

\

Rivens yremety in the insatnt case Seno Jerra ov. Mnited . States N18

 

 

 

NN ¢ Mist LEXTS5325192 2018 WL1605563 (C.D Cal March29,2018( finding chat — injunction
relief.state tort law, the FTCA.and the ROP adiministative remedies aid not. constitute

alternative remefies orecInding Rivens releif). Tn the instant case. Plaintiff alleges
that Defendant Preston offered to nav inmates to harm Plaintiff anc laheled Plaintiff a
snitch in front of inmates and staff, and that Plaintiff ves aranited and harmed bv
fumate Emnannel ward. 892715 O45 when he vounched Plaintiff in the face anc Plaintiff
fell hack and hit his head on the marat Tacker ané wae etka in the stomach as a
Birect result of Defencant Preston falsely labelling Plaintiff as a siitch infront of
Frramuel ward and other inmates and staff Tans this caee can tse eimilar to Tivens or

Mavis in which is Camaces oc nothing “Abhasi 127 S Ct.at 185? G2

 
 

Case 1:16-cv-01617-LJO-SAB Document 54 Filed 12/02/19 Page 4 of 5
As a general matter, the Eighth Amendment orohthits ounishments which ‘involve the

nnnecesaary and vanton infliction of cain RPatolle wv. Gamble, 429. 0.S. 97,103,97

 

S.Ct 285,290,50 t Fd.2 251 (1975) (enoting Greao_v. Gerogia 498 7S 152.172 96 S Ch
SANG 7095,49 7, Ra 24 AHO (1°76)) ‘it not only outlaws excessive sentences but also
protects inmates from inhumane treatment ant condictions while imoricone?  filliams wv.

wane eee on

Rentamin,g 77 F 24 756 761 (Ath Cir.1996) Thue. under ‘the Fiahth Amendment, sentence?

 

prisoners are entitled to "ademmate food,clothing shelter sanitation,medical care and

oersonal safety Folfish v. Tevi 872 F 2A 142 196 (2nd Cir.1978) rev 4 on other
qromdsl@)i* U S.Dist.LEXTS49]. Bell v. Wolfish,. 441 U.S.520,99 S.Ct.1861,.60 L.Fd.2d

AAT (1979). See Farmer uv. Brenna, 511 9S. 825,822,114 S.Ct 1979, 1976 128 1, FA, 2A811

 

(1OOAVSumreme Court noted that Bichth Amendment imposes certain Guites uron prison
officials te “ensure that inmates receive acecuate food clothing shelter and medical
care and mst ‘take reasonable measures to quarantee the safety of the
inmates "),Fudsen vv. MoM ian, 502 1.8.1,0,119 ¢.Ct.995,1000,117 14.20 156
(1992) (holding that the excessive force atangaré arnlie® to an officer who punched an
inmate for no apparent reason). Tn determine whether a prison officials acted
maliciously and sa@iatically,a personer who suffer a malicious injury may be ableto

prevail on an excessive force claim but not on a Geliberate infifferance claim.

Plaintiff has a Rivens tvre and Farmer tyne of claim against Nefendant Preston because
Defendant preston “qnarantee the safetv of the inmate Farmer, 10. Tt is therefore
“questionable whether Defendant Preston must guarantes the safetv of an inmate. under
Farmer, the ahhasi holdina saonears to undermine the lodic of Farmer if the lew is
applied the way the Miaistrate Judae anf Nefendant Preston anntv the law. Purthermore,
there is stiil a genuine of material facts that has not heen rebutted ov the Nefendant

Preston See Anderson wv. Tiherty tovhv,Ine, 477 1s 2A? 255 196 8 cbh.2505,91 L.Fd.2A

 

202 (1986) ("Credibility determinations, the weighing of the evidence. and the drawing
ofleaitimate inferences from the facts are jury fonctions, not those of judge. ..ruling

on a motion for summary tueaement ")

 
 

Case 1:16-cv-01617-LJO-SAB Document 54 Filed 12/02/19 Page 5 of 5

Finally, the Sunreme Court Justice Breyer, had cbheeved inhis Aissent. "Indeed, we have
said that “lalf a federal prisoner in a [Bureau of Prisons] facility alleaes a
constitutional deorivation. he may bring a Rivens .claim against the offending
indivieual officer subject to the defenane of cua] ified ineemm 4 tv Malesko 524 11.S.,
at 72-192 S.Ct 515 151 1.86 24 ARG: see also Farwer vo Brennan. SIT Is A958 929 114
err TOI TPA % FA 2A RNY (1994) (Ri wens Cane short oriconer abuse) Thie Nistrict
Court eho td overrnle the Moistarte Fudge Fintina and recommeniations in its entirety,
“ane chon Order the Maictatre Jnede to hold the evidentiary hearina as this Court had
ordered. denv the Defendant Preston « motion. to dismiss and aranted Plaintiff the

oncortunity to oroceeAforvard with his cace

Qeanactfully submitted,

 

Marcel tas Roffmay ore 29

CRPYTFICATE OF SERVICE ANH) FITTER
Direnant to the orinciples of Bonston vo Tack’ ANT TS 266.976 (TORS). Plaintiff
Marcellas Hoffman has this dav filed eith the Court and served cormeel for the
omposing nartv with the reauired original and conv of the Notection to the Miaiarate
Finding &n@ Recommenaation enclosed? document hy Aenositindg game in tha nricon Veaat
mail callection hox in seald anvelnnes fire’ cralsa nocatde affixed and addiraased fo
Clerk. TS. Pistret Court 25°0 Pilare Streat Room 1501 TW & Courthovee Puilding Fresno rTA

93771-2201

Sioned under penalty of verjury

“under 28 U.8.0.81746 this 27h day of

 Mendkpy 209

Marcellas Hofman #40369050 _

P.0.Box 305
Jonesville,Va 24263

 
